COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 IN RE: TELETRAC, INC.,                        §
                                                             No. 08-13-00063-CV
                  Relator.                     §
                                                       AN ORIGINAL PROCCEDING
                                               §
                                                               IN MANDAMUS
                                               §

                                               §

                                               §

                                      JUDGMENT

       The Court has considered this cause on the Relator’s motion to dismiss the petition for

writ of mandamus, and concludes that Relator’s motion should be granted. We therefore grant

Relator’s motion and dismiss the petition for writ of mandamus in accordance with the opinion

of this Court.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.